Harold Tessler, J.
In this action to recover for personal injuries plaintiffs move for summary judgment.
Defendant in his examination before trial admits that (1) his car started to go forward and went into the rear of the plaintiffs’ car standing still in front of him after he “ lifted it (his foot) up slowly absent mindedly, and the car has a tendency to roll, tapping Mr. Steinbach’s car ”, (2) that his car had a tendency to move forward on other occasions when it was in automatic gear, as it was in this case, (3) that he did not step on the brake when his car was rolling forward, and (4) that the plaintiff, Harry Steinbach, immediately “ started yelling at me that his wife banged her head.” Accepting the defendant’s statements at full value, it is apparent to this court that the defendant was negligent as a matter of law and the plaintiffs were entirely free of contributory negligence.
Defendant’s argument that the possibility that plaintiffs’ injuries may be exaggerated cannot be heard to defeat this motion. The extent and nature of the alleged injuries is properly for determination by the jury upon the assessment of damages.
The motion is granted and the matter is set down for assessment of damages by the court or jury, as the case may be, and upon the payment of all appropriate and required fees.